Case 8:20-cv-00374-DMG-KES Document 27 Filed 01/04/21 Page 1 of 1 Page ID #:251



   1
   2                                                                     O
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    RICKEY LANCE HARVEY,                       Case No. 8:20-cv-00374-DMG-KES
  12                Petitioner,
  13          v.                                 ORDER ACCEPTING REPORT AND
                                                   RECOMMENDATION OF U.S.
  14    XAVIER BECERRA,                               MAGISTRATE JUDGE
  15                Respondent.
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition [Doc. # 2],
  18   the other records on file herein, and the Report and Recommendation of the U.S.
  19   Magistrate Judge [Doc. # 25]. Further, the Court has engaged in a de novo review
  20   of those portions of the Report and Recommendation to which objections [Doc. #
  21   26] have been made. The Court accepts the report, findings, and recommendations
  22   of the Magistrate Judge.
  23         IT IS THEREFORE ORDERED that Judgment be entered dismissing the
  24   Petition with prejudice as untimely.
  25
  26   DATED: January 4, 2021                 ____________________________________
  27                                          DOLLY M. GEE
                                              UNITED STATES DISTRICT JUDGE
  28
